Exhibit 10.48

CHINDEX MEDICAL LIMITED

CONSOLIDATED FINANCIAL STATEMENTS

AS OF DECEMBER 31, 2011 and 2012

AND FOR THE YEARS THEN ENDED

 

1



--------------------------------------------------------------------------------

Report of Independent Registered Public Accounting Firm

Board of Directors and Stockholders

Chindex Medical Limited

We have audited the accompanying consolidated balance sheets of Chindex Medical
Limited (the Company) as of December 31, 2012 and 2011, and the related
consolidated statements of income, comprehensive income, stockholders’ equity,
and cash flows for each of the two years in the period ended December 31, 2012.
These financial statements are the responsibility of the Company’s management.
Our responsibility is to express an opinion on these financial statements based
on our audits.

We conducted our audits in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement. We were not engaged to perform an
audit of the Company’s internal control over financial reporting. Our audits
included consideration of internal control over financial reporting as a basis
for designing audit procedures that are appropriate in the circumstances, but
not for the purpose of expressing an opinion on the effectiveness of the
Company’s internal control over financial reporting. Accordingly, we express no
such opinion. An audit also includes examining, on a test basis, evidence
supporting the amounts and disclosures in the financial statements, assessing
the accounting principles used and significant estimates made by management, and
evaluating the overall financial statement presentation. We believe that our
audits provide a reasonable basis for our opinion.

In our opinion, the financial statements referred to above present fairly, in
all material respects, the consolidated financial position of Chindex Medical
Limited at December 31, 2012 and 2011, and the consolidated results of its
operations and its cash flows for each of the two years in the period ended
December 31, 2012, in conformity with U.S. generally accepted accounting
principles.

/s/ Ernst & Young Hua Ming LLP

Beijing, the People’s Republic of China

March 13, 2013

 

2



--------------------------------------------------------------------------------

CHINDEX MEDICAL LIMITED

CONSOLIDATED BALANCE SHEETS

(in thousands of U.S. Dollars except share data)

 

     December 31, 2012      December 31, 2011   ASSETS      

Current assets:

     

Cash and cash equivalents

   $ 32,977       $ 23,025   

Restricted cash

     165         1,397   

Investments

     2,162         2,162   

Accounts receivable, less allowance for doubtful accounts of $2,121 and $1,676,
respectively

     18,981         34,613   

Receivables from affiliates

     1,386         2,896   

Inventories, net

     28,932         33,178   

Deferred income taxes

     1,762         622   

Other current assets

     4,819         6,833      

 

 

    

 

 

 

Total current assets

     91,184         104,726   

Restricted cash

     1,313         12   

Investments in unconsolidated affiliate

     750         330   

Property and equipment, net

     11,240         11,634   

Noncurrent deferred income taxes

     3         3   

Trade name and trademarks

     4,457         4,457   

Prepaid land use rights and other assets

     1,982         1,825      

 

 

    

 

 

 

Total assets

   $ 110,929       $ 122,987      

 

 

    

 

 

  LIABILITIES AND STOCKHOLDERS’ EQUITY      

Current liabilities:

     

Short-term debt

   $ 7,637       $ 2,387   

Accounts payable

     11,354         19,152   

Payable to affiliates

     2,164         17,142   

Accrued expenses and other current liabilities

     18,118         17,187   

Deferred revenue

     2,461         3,186   

Income taxes payable

     1,553         887      

 

 

    

 

 

 

Total current liabilities

     43,287         59,941   

Long-term deferred revenue

     718         804   

Long-term deferred tax liabilities

     808         735      

 

 

    

 

 

 

Total liabilities

     44,813         61,480      

 

 

    

 

 

 

Commitments and contingencies

     

Stockholders’ equity:

     

Ordinary shares, HKD$10.00 par value, 20,000,000 shares authorized, including
10,000,000 designated Class A and 10,000,000 designated Class B:

     

Ordinary Shares, Class A: 7,650,000 shares issued and outstanding at December
31, 2012 and 2011, respectively

     9,815         9,815   

Ordinary Shares, Class B: 7,350,000 shares issued and outstanding at December
31, 2012 and 2011, respectively

     9,430         9,430   

Additional paid-in capital

     32,474         31,506   

Retained earnings

     10,938         7,921   

Accumulated other comprehensive income

     2,899         2,690      

 

 

    

 

 

 

Total Chindex Medical Limited stockholders’ equity

     65,556         61,362   

Noncontrolling interests stockholders’ equity

     560         145      

 

 

    

 

 

 

Total stockholders’ equity

     66,116         61,507      

 

 

    

 

 

 

Total liabilities and stockholders’ equity

   $ 110,929       $ 122,987      

 

 

    

 

 

 

The accompanying notes are an integral part of these consolidated financial
statements.

 

3



--------------------------------------------------------------------------------

CHINDEX MEDICAL LIMITED

CONSOLIDATED STATEMENTS OF NET INCOME

(in thousands of U.S. Dollars)

 

     Year Ended December 31,        2012     2011  

Revenues

   $ 116,070      $ 126,778   

Cost of revenues

     (82,972 )      (89,273 )    

 

 

   

 

 

 

Gross profit

     33,098        37,505   

Termination fee received from distributor

     3,698        —     

Selling, general and administrative expenses

     (31,305 )      (31,669 ) 

Research and development expenses

     (1,816 )      (946 )    

 

 

   

 

 

 

Income from operations

     3,675        4,890   

Other income and (expenses)

    

Interest income

     187        214   

Interest expense

     (212 )      (157 ) 

Gain on acquisition of additional equity interest in Qitian

     125        —     

Miscellaneous expense—net

     (157 )      —        

 

 

   

 

 

 

Income before income taxes

     3,618        4,947   

Provision for income taxes

     (579 )      (1,594 )    

 

 

   

 

 

 

Net income

     3,039        3,353   

Net income attributable to noncontrolling interest stockholders

     (22 )      (15 )    

 

 

   

 

 

 

Net income attributable to Chindex Medical Limited stockholders

   $ 3,017      $ 3,338      

 

 

   

 

 

 

The accompanying notes are an integral part of these consolidated financial
statements.

 

4



--------------------------------------------------------------------------------

CHINDEX MEDICAL LIMITED

CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME

(in thousands of U.S. Dollars)

 

     Year ended December 31,        2012      2011  

Net income

   $ 3,039       $ 3,353   

Other comprehensive income, net of tax:

     

Foreign currency translation adjustments

     209         1,741      

 

 

    

 

 

 

Comprehensive Income, net of tax

   $ 3,248       $ 5,094   

Comprehensive income attributable to noncontrolling interest stockholders

     22         15      

 

 

    

 

 

 

Comprehensive income attributable to Chindex Medical Limited stockholders

   $ 3,226       $ 5,079      

 

 

    

 

 

 

The accompanying notes are an integral part of these consolidated financial
statements.

 

5



--------------------------------------------------------------------------------

CHINDEX MEDICAL LIMITED

CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY

For the Years Ended December 31, 2012

(in thousands of U.S. Dollars, except share data)

 

                                        Accumulated                   Ordinary
Shares     Ordinary Shares     Additional           Other                  
Class A     Class B     Paid-in     Retained     Comprehensive    
Noncontrolling             Shares     Amount     Shares     Amount     Capital  
  Earnings     Income     Interests     Total  

Balance at December 31, 2010

    510      $ 1        490      $ 1      $ 50,795      $ 4,583      $ 956     
$ 5,237      $ 61,573   

Net income

    —          —          —          —          —          3,338        —       
  15        3,353   

Other comprehensive income

    —          —          —          —          —          —          1,734     
  7        1,741   

Issuance of shares

    7,649,490        9,814        7,349,510        9,429        (19,243 )     
—          —          —          —     

Stock-based compensation

    —          —            —          1,224        —          —          —     
    1,224   

Acquisition of non-controlling interest in STT

    —          —          —          —          (1,270 )      —          —     
    (4,817 )      (6,087 ) 

Disposal of a subsidiary-Qitian

    —          —          —          —          —          —          —         
(297 )      (297 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Balance at December 31, 2011

    7,650,000        9,815        7,350,000        9,430        31,506       
7,921        2,690        145        61,507     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net income

    —          —          —          —          —          3,017        —       
  22        3,039   

Other comprehensive income

    —          —          —          —          —          —          209       
—          209   

Stock-based compensation

    —          —            —          968        —          —          —       
  968   

Acquisition of additional equity interest in Qitian

    —          —          —          —          —          —          —         
393        393     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Balance at December 31, 2012

    7,650,000      $ 9,815        7,350,000      $ 9,430      $ 32,474      $
   
10,938   
     $
   
2,899   
     $ 560      $ 66,116     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

The accompanying notes are an integral part of these consolidated financial
statements.

 

6



--------------------------------------------------------------------------------

CHINDEX MEDICAL LIMITED

CONSOLIDATED STATEMENTS OF CASH FLOWS

(in thousands of U.S. Dollars)

 

     Year Ended December 31,        2012     2011  

OPERATING ACTIVITIES

    

Net income

   $ 3,039      $ 3,353   

Adjustments to reconcile net income to net cash provided by (used in) operating
activities:

    

Gain on acquisition of additional equity interest in Qitian

     (125 )      —     

Depreciation and amortization

     1,274        877   

Depreciation for demonstration inventory

     402        428   

Inventory provision

     215        80   

Provision for (recovery of) doubtful accounts

     445        (29 ) 

Write off of accounts receivable

     167        —     

Loss on disposal of property and equipment

     16        32   

Deferred income taxes

     (1,140 )      89   

Stock based compensation

     968        1,224   

Share of profits of unconsolidated affiliates

     (19 )      —     

Changes in operating assets and liabilities:

    

Restricted cash

     (69 )      1,256   

Accounts receivable

     15,022        (2,009 ) 

Receivables from affiliates

     1,510        (2,896 ) 

Inventories

     3,715        (10,608 ) 

Other current assets and other assets

     2,295        (2,631 ) 

Accounts payable, accrued expenses, other

    

current liabilities and deferred revenue

     (7,860 )      6,291   

Payable to affiliates

     (14,978 )      1,177   

Income taxes payable

     666        220      

 

 

   

 

 

 

Net cash provided by (used in) operating activities

     5,543        (3,146 ) 

INVESTING ACTIVITIES

    

Purchase of 46% noncontrolling interest in STT

     —          (6,088 ) 

Acquisition of Qitian, less cash acquired

     (187 )      —     

Reduction in cash due to Qitian deconsolidation

     —          (29 ) 

Proceeds from disposal of property and equipment

     59        —     

Deposit received from FosunPharma

     —          20,000   

Refund of deposit received from FosunPharma

     —          (20,000 ) 

Purchases of property and equipment

     (525 )      (2,605 )    

 

 

   

 

 

 

Net cash used in investing activities

     (653 )      (8,722 ) 

FINANCING ACTIVITIES

    

Proceeds from Debt

     7,474        —     

Repayment of debt

     (2,621 )      (633 )    

 

 

   

 

 

 

Net cash provided by (used in) financing activities

     4,853        (633 ) 

Effect of foreign exchange rate changes on cash and cash equivalents

     209        312      

 

 

   

 

 

 

Net increase (decrease) in cash and cash equivalents

     9,952        (12,189 ) 

Cash and cash equivalents at beginning of year

     23,025        35,214      

 

 

   

 

 

 

Cash and cash equivalents at end of year

   $ 32,977      $ 23,025      

 

 

   

 

 

 

Supplemental disclosures of cash flow information:

    

Cash paid for interest

   $ 174      $ 157   

Cash paid for income taxes

   $ 1,053      $ 4,575   

Non-cash investing and financing activities consist of the following:

    

Property and equipment additions included in accounts payable

   $ 11      $ 15   

Interest expenses accrual in accrued expenses

   $ 38      $ —     

The accompanying notes are an integral part of these consolidated financial
statements.

 

7



--------------------------------------------------------------------------------

CHINDEX MEDICAL LIMITED

NOTES TO CONSOLIDATED FINANCIAL STATEMENTS

December 31, 2012

1. BACKGROUND AND ORGANIZATION

Chindex Medical Limited (“CML” or “the Company”) is a joint venture that was
formed effective at the close of business on December 31, 2010, and it commenced
operations on January 1, 2011. CML was formed by Shanghai Fosun Pharmaceutical
(Group) Co., Ltd. (“FosunPharma”), a leading manufacturer and distributor of
western and Chinese medical devices throughout China and in export markets, and
by Chindex International, Inc. (“Chindex”), an American distributor of medical
products and provider of healthcare services in China. FosunPharma holds a 51
percent controlling equity interest in CML, while Chindex holds a 49 percent
equity interest in CML. The formation of the joint venture represents the basis
of a strategic alliance between the two companies, which aims to capitalize on
the long-term opportunity presented by growing medical product sectors
throughout China and abroad.

Business

CML is a joint venture formed to independently operate certain medical device
businesses, consisting initially of FosunPharma’s medical device companies and
Chindex’s Medical Products division (“MPD”). CML is focused on marketing,
distributing, selling and servicing medical devices in China and Hong Kong, as
well as activities in R&D and manufacturing of medical devices for the Chinese
and export markets.

During the year ended December 31, 2012, the primary manufacturing operations of
CML originating from the FosunPharma medical device companies contributed to the
CML joint venture, which provide products to the Chinese domestic and select
foreign export markets, were:

 

  •  

Shanghai Transfusion Technology (“STT”), a manufacturer and distributor of
devices for the collection of blood

 

  •  

Huaiyin, a manufacturer and exporter of sutures and surgical blades

 

  •  

Foshion Dental and Fuji Dental (90%-owned), distributors and contract
manufacturers of dental materials and equipment.

During the year ended December 31, 2012, the primary distribution operations of
CML provides marketing, distribution, sale, and technical service for select
medical equipment, instrumentation and products for use in hospitals in China
and Hong Kong in the following areas:

 

  •  

Robotic surgical systems and instrumentation (including the Intuitive and MAKO
robotic systems)

 

  •  

Ultrasound based imaging devices (distribution of Siemens and BK Medical
scanners)

 

  •  

X-ray based imaging devices (Hologic mammography)

 

  •  

CT based imaging devices (Neurologica mobile CT)

 

  •  

Nuclear based imaging devices (Spectrum Dynamics)

 

  •  

Aesthetic laser systems (distribution of Cutera and Candela products)

The MPD division operates from offices in China, the United States, Germany and
Hong Kong. In its role as an exporter from the United States and Germany, CML
U.S. and Germany have been able, for certain contracts, to facilitate
government-backed financing packages for its Chinese customers.

 

8



--------------------------------------------------------------------------------

In addition to the medical equipment described above, CML expects to continue to
expand the breadth of its product offerings over time, by a combination of
additional distribution agreements, development and manufacture of new products,
and potential acquisitions or strategic investments.

Additional information on the organization, management, products and services of
the CML operating companies is available at www.chindexmedical.com.

Formation of the CML Joint Venture

On December 31, 2010, FosunPharma and Chindex, formed Chindex Medical Limited
(CML).The formation of CML represents a basis of the strategic alliance between
FosunPharma and Chindex, which aims to capitalize on the long-term opportunity
presented by medical product sectors in China. CML is focused on marketing,
distributing, selling and servicing medical devices in China, including in Hong
Kong, as well as activities in R&D and manufacturing of medical devices for the
Chinese and export markets. CML is owned 51% by FosunPharma and 49% by Chindex.

As of December 31, 2010, CML owned the Chindex-contributed businesses
(principally MPD) and was entitled to a pending and obligatory final investiture
of the FosunPharma-contributed businesses. The FosunPharma-contributed
businesses were segregated and, until the issuance of the amended business
licenses on June 24, 2011, were operated and managed by the joint venture under
the Entrustment Agreement. As of December 31, 2011, CML owned, operated and
managed both the Chindex-contributed businesses and the FosunPharma-contributed
businesses and was entitled to full management rights with respect to both the
Chindex-contributed businesses and the FosunPharma-contributed businesses.
During the year ended December 31, 2012, the registration with and approval of
the State Administration of Foreign Exchange (“SAFE”) was completed, the
Entrustment Agreement was terminated and CML became entitled under Chinese law
to receive dividends from and proceeds of any sale of the
FosunPharma-contributed businesses without regard to the Entrustment Agreement.

Trademark License

The Company was granted the right to use the “Chindex” name which is utilized in
the name of the joint venture, together with related trademarks. The brand name
and trademarks are owned by Chindex, which has granted a perpetual license to
the Company to use the brand name and trademark. The trademark license was
recognized as an intangible asset upon the formation of the Company and has been
recognized at its estimated fair value of $4,457,000. The license does not
require the payment of a royalty fee unless Chindex’s interest in the Company is
reduced below 30%. Since the license is non-exclusive and terminates only upon
(1) bankruptcy of the Company; (2) violation of the terms of the license
agreement; (3) breach of the minority rights provisions in the Joint Venture
Governance and Shareholders Agreement (the “Shareholders Agreement”); or (4) the
liquidation or dissolution of the Company, the Company believes that the license
would be viewed as a perpetual license as the Company does not have the
unilateral ability to terminate the license. Thus, the intangible asset has an
indefinite life for accounting purposes, and, accordingly, will not be amortized
but will be subject to periodic reviews for potential impairment.

 

9



--------------------------------------------------------------------------------

2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

Basis of Presentation and Use of Estimates

The accompanying consolidated financial statements have been prepared in
accordance with United States generally accepted accounting principles (“U.S.
GAAP”).

The preparation of consolidated financial statements in conformity with U.S.
GAAP requires management to make estimates and assumptions that affect the
reported amounts of assets and liabilities, disclosures of contingent assets and
liabilities at the balance sheet dates and the reported amounts of revenues and
expenses during the reporting periods. Significant estimates and assumptions
reflected in the Company’s financial statements include, but are not limited to,
revenue recognition including estimates of selling prices for allocations of
multiple-deliverable contracts, allowance for doubtful accounts, useful lives of
property, plant and equipment, inventory obsolescence, accrued expenses,
deferred tax valuation allowances, and the valuation of the Company’s acquired
tangible and intangible assets. Actual results could materially differ from
those estimates.

Consolidation

The consolidated financial statements include the accounts of the Company and
its subsidiaries. The Company does not have interests in variable interest
entities. All intercompany balances and transactions are eliminated upon
consolidation. Entities in which the Company has less than a 50 percent
ownership interest in, or does not have a controlling financial interest, but is
considered to have significant influence are accounted for using the equity
method.

Foreign Currency Translation and Transactions

The Company’s subsidiaries determine their functional currencies to be the
Chinese Renminbi (“RMB”), HongKong Dollar (“HKD”) or Euros (“Euro”) based on the
criteria of ASC subtopic 830-10, Foreign Currency Matters, Overall. The Company
has elected to use the US dollar (“USD”) as its reporting currency. The Company
uses the monthly average exchange rate for the year and the exchange rate at the
balance sheet date to translate the operating results and financial position,
respectively. Translation differences are recorded in accumulated other
comprehensive income, a component of shareholders’ equity.

Transactions denominated in foreign currencies are translated into the
functional currency at the exchange rates prevailing on the transaction dates.
Foreign currency denominated financial assets and liabilities are remeasured at
the exchange rates prevailing at the balance sheet date. Exchange gains and
losses are included in the consolidated Statements of Net Income.

Cash and Cash Equivalents

The Company considers unrestricted cash on hand, deposits in banks, certificates
of deposit, money market funds and short-term marketable securities with an
original or remaining maturity at the date of acquisition of three months or
less to be cash and cash equivalents.

 

10



--------------------------------------------------------------------------------

Restricted Cash

Short-term and long-term restricted cash represent collateral required to be
maintained pursuant to certain contractual financing arrangements the Company
has entered into with certain financial institutions. Restricted cash is not
immediately available to the Company to meet its liquidity requirements (see
Note 10).

Accounts Receivable and Allowance for Doubtful Accounts

The Company considers many factors in assessing the collectability of its
receivables due from its customers, such as age of the amounts due, the
customer’s payment history, and credit-worthiness. An allowance for doubtful
accounts is recorded in the period in which collection of the amount is no
longer considered probable. Accounts receivable balances are written off after
all collection efforts have ceased.

Prepaid Land Use Rights

Prepaid land use rights represent amounts paid for the right to use land in the
People’s Republic of China (“PRC”) and are recorded at purchase cost less
accumulated amortization. Amortization is recorded on a straight-line basis over
the term of the land use rights agreement.

Acquired Intangible Assets and Impairment Testing of Long-Lived Assets and
Intangibles

Acquired intangible assets consist of to the acquisition of the rights to use
the Chindex brand name and trademarks. The asset consists of a perpetual license
and was recorded at fair value at the inception of the CML joint venture, which
was also the date of acquiring control of CML. This intangible asset is not
amortized, but is subject to impairment testing on an annual basis or more
frequently if events or changes in circumstances indicate that it is more likely
than not that the asset is impaired. During 2012, one of the Company’s
distributor relationships was discontinued, which could be considered as an
indicator of possible impairment. Accordingly, the Company conducted a review
and concluded that there was no impairment of the right to use the Chindex brand
name and trademarks. No impairment charges were recognized in 2011 and 2012.

The Company evaluates its long-lived assets or asset group including purchased
intangibles with finite lives for impairment whenever events or changes in
circumstances (such as a significant adverse change to market conditions that
will impact the future use of the assets) indicate that the carrying amount of a
group of long-lived assets may not be fully recoverable. When these events
occur, the Company evaluates the impairment by comparing the carrying amount of
the assets to future undiscounted cash flows expected to result from the use of
the assets and their eventual disposition. If the sum of the expected
undiscounted cash flows is less than the carrying amount of the assets, the
Company recognizes an impairment loss based on the excess of the carrying amount
of the asset group over its fair value, generally based upon discounted cash
flows. No impairment charges were recognized in 2011 and 2012.

Revenue Recognition

The Company earns revenue primarily from sales of products used in healthcare
services. In recognizing revenue, the Company follows the four principles of
Staff Accounting Bulletin No. 104, Revenue Recognition. Revenue from product
sales is recognized when the title and risk of ownership has been transferred,
provided that persuasive evidence of an arrangement exists, the selling price is
fixed or determinable, collectability is reasonably assured and the remaining
obligations are insignificant, and not essential to functionality of the already
delivered items.

 

11



--------------------------------------------------------------------------------

The evidence of an arrangement generally consists of an approved customer
contract and purchase order. Transfer of title and risk of ownership most often
occurs when the product is shipped to the customer or less frequently when the
customer receives the product. The selling price for all sales are fixed and
agreed with the customer in advance prior to shipment and are based on
established price lists or agreed quotes. The Company’s customers have no return
rights or post-sale rights, other than limited warranty privileges.

Revenue related to the sale of medical equipment, instrumentation and products
to customers is recognized upon product shipment for customers in China or, upon
product delivery for customers in Hong Kong, or, in certain cases, upon
installation and/or acceptance by the end user or upon training of the end user
in the use of the equipment when installation and/or customer acceptance and/or
training of the end user is deemed as substantive. We provide installation,
standard warranty, and training services for certain of our medical equipment
and instrumentation sales. These services are normally viewed as perfunctory to
the overall arrangement and are not accounted for separately from the equipment
sale except in the cases of certain complex surgical systems where installation
and/or training of the end user is considered essential to the functionality of
the equipment, in which case, revenue is recognized upon the completion of the
installation and/or training and receipt of evidence of such completion. Costs
normally associated with installation, training and standard warranty are not
significant and are recognized in cost of sales as they are incurred. Revenue
from the sale of extended warranties is deferred and recognized over the
warranty period.

From time to time, the Company sells an extended warranty together with the
medical equipment. The Company also sells multiple medical equipment and
instrumentation and products together which are delivered over a period of time.
Such arrangements are treated as multiple-element arrangements with revenue
being allocated to each unit of accounting using relative fair value method in
accordance with ASC 605-25, Multiple-Element Arrangements and recognized under
the guidelines of Staff Accounting Bulletin (SAB) No. 104, Revenue Recognition.

Consistent with the provisions of ASC 605-25, Multiple-Element Arrangements,
revenue is allocated to each unit of accounting on a relative fair value basis
based on a selling price hierarchy. The selling price for a deliverable is based
on its vendor-specific objective evidence (“VSOE”) if available, third party
evidence (“TPE”) if VSOE is not available, or best estimate of selling price
(“BESP”) if neither VSOE nor TPE is available. The Company determines VSOE
primarily by considering the historical analysis of stand alone sales contract
for the products where it is the vendor. The Company determines TPE primarily
through use of market stand alone selling price evidence obtained from the OEM
of the products being valued. The Company determines BESP by considering
multiple factors including but not limited to, competitive and market
conditions, internal costs, gross margin objectives and pricing practices. After
considering all of these factors, BESP is established using a cost-plus margin
approach.

Additionally, the Company evaluates revenue from the sale of equipment and
products in accordance with the provisions of ASC 605-45, Principal Agent
Considerations, to determine whether such revenue should be recognized on a
gross or a net basis. Pursuant to ASC 605-45, the Company recorded the gross
amount of sales as revenue because the Company is the primary obligor in the
arrangement, the Company has credit and inventory risk and the Company has
latitude in establishing its own selling price. If the Company serves as only an
agent providing logistics services, it recognizes revenue on a net basis. For
the years ended December 31, 2012 and 2011, the Company has recognized revenue
of approximately $357,000 and $1,826,000, respectively, on a net basis for its
sales to a related party (see Note 18) as the Company is not the primary obligor
in these sales arrangements.

 

12



--------------------------------------------------------------------------------

Shipping costs charged to customers are included in revenues and the associated
expense is included in cost of revenues in the consolidated Statements of Net
Income. Shipping costs charged to customers are not significant for the periods
presented.

Sales of medical equipment often require protracted sales efforts, long lead
times, contingent on customers qualifying for suitable external financing
arrangements, and other time-consuming steps. As a result of these factors
impacting the timing of orders and related revenues, and therefore our operating
results are expected to vary from period to period and year to year.

Deferred Revenue and Warranties

The Company provides its customers with the option to purchase an extended
warranty on certain equipment that it sells. We determine the deferred revenue
depending on whether the warranty is sold on a stand-alone basis or whether it
is sold as part of a multiple deliverable arrangement. For stand alone sales of
an extended warranty, the deferred revenue is amortized on a straight-line basis
over the warranty term. In multiple deliverable arrangements, in which a
customer purchases the equipment and an extended warranty, the deferred revenue
related to the warranty is determined based on relative selling prices, and the
deferred revenue is amortized on the straight line basis over the warranty term.

Inventories

Inventories include raw materials, work in progress, and finished goods,
including those purchased to fill executed sales contracts, consignments and
items that were stocked for future sales, including sales demonstration units
and service parts. Inventory is recorded at its actual cost when obtained, and a
monthly weighted average cost method is used for inventory on hand or issued
from inventory. At the end of each period, the inventory is recorded at the
lower of net realizable value and its historical cost. If the net realizable
value is less than the cost, the difference is charged to an inventory valuation
reserve. Inventory valuation is reviewed on a quarterly basis, and adjustments
are charged to the provision for inventory, which is a component of cost of
revenues. Demonstration inventories are depreciated over their useful life of
five years.

Property and Equipment

Property and equipment are stated at historical cost. The costs of additions and
improvements are capitalized, while maintenance and repairs are charged to
expense as incurred. Depreciation is computed on the straight line method over
the estimated useful lives of the related assets. Buildings are depreciated over
40 years. Useful lives for office equipment, vehicles and furniture and fixtures
range from 5 to 7 years. Leasehold improvements are amortized on the
straight-line method over the shorter of the estimated useful lives of the
improvements or the lease term.

Property, plant and equipment that are purchased or constructed which require a
period of time before the assets are ready for their intended use are accounted
for as construction-in-progress. Construction-in-progress is recorded at
acquisition cost, including installation costs and associated interest costs.
Construction-in-progress is transferred to specific property and equipment
accounts and commences depreciation when these assets are ready for their
intended use. The capitalization of interest costs, if any, commences when
expenditures for the asset have been made, activities that are necessary to get
the asset ready for its intended use are in progress and interest cost is being
incurred. The capitalization period ends when the asset is substantially
complete and ready for its intended use.

 

13



--------------------------------------------------------------------------------

The Company assesses the impairment of long-lived assets when indicators of
impairment are identified. The Company records impairment charges based upon the
difference between the fair value and carrying value of the original asset when
undiscounted cash flows indicate the carrying value will not be recovered. No
impairment losses have been recorded in the accompanying Consolidated Statements
of Net Income.

Income Taxes

The Company’s provision for income taxes is computed for each entity in the
consolidated group at applicable statutory rates based upon each entity’s income
or loss, giving effect to temporary and permanent differences.

In accordance with ASC 740, Income Taxes, provisions for income taxes are based
upon earnings reported for financial statement purposes and may differ from
amounts currently payable or receivable because certain amounts may be
recognized for financial reporting purposes in different periods than they are
for income tax purposes. Deferred income taxes result from temporary differences
between the financial statement amounts of assets and liabilities and their
respective tax bases. A valuation allowance reduces the net deferred tax assets
when it is more likely than not that some portion or all of the deferred tax
assets will not be realized. The Company recognizes, in its consolidated
financial statements, the impact of a tax position if that position is not more
likely than not to be sustained upon examination, based on the technical merits
of the position. It is our policy to recognize interest and penalties related to
income tax matters provision for income taxes.

Stock- Based Compensation

CML does not grant stock options or provide any other share-based payments to
its employees. However, in cases where employees of Chindex provide services to
CML, the services agreement between CML and Chindex provides that certain
compensation costs (including monetary and nonmonetary) of the specific Chindex
employees will be charged to CML, which will include the cost of stock-based
compensation on a noncash basis, if applicable. In addition, certain former
Chindex employees that are now employees of CML retained options to purchase
Chindex’s common stock. These options are remeasured to fair value at each
reporting date with an adjustment for fair value recorded to the current period
expense in order to properly reflect the cumulative expense based on the current
fair value of the vested awards over the vesting periods. These costs are
recorded in the Company’s consolidated Statements of Net Income as selling,
general and administrative expenses with a corresponding credit to additional
paid-in capital.

Recent Accounting Pronouncements

In July 2012, the Financial Accounting Standards Board (“FASB”) issued
Accounting Standards Update (“ASU”) 2012-02, an amendment to the accounting
standards related to the testing of indefinite-lived intangible assets, other
than goodwill, for impairment. Similar to the guidance related to the testing of
goodwill for impairment, an entity testing an indefinite-lived intangible asset
for impairment has the option to perform a qualitative assessment before
calculating the fair value of the asset. If, after assessing the totality of
events and circumstances an entity determines that it is not
more-likely-than-not that the indefinite-lived intangible asset is impaired, the
entity would not be required to perform the quantitative impairment test.
However, if the qualitative assessment indicates that it is more-likely-than-not
that the fair value of the asset is less than its carrying amount, then the
quantitative assessment must be performed. An entity is permitted to perform the
qualitative

 

14



--------------------------------------------------------------------------------

assessment on none, some or all of its indefinite-lived intangible assets and
may also bypass the qualitative assessment and begin with the quantitative
assessment of indefinite-lived intangible assets for impairment. This amendment
is effective for the Company for annual and interim impairment tests performed
on or after January 1, 2013 and is not expected to have a material impact on the
Company’s consolidated financial statements.

In February 2013, the FASB issued ASU 2013-02, a new accounting standard that
adds new disclosure requirements for amounts reclassified out of accumulated
other comprehensive income (“AOCI”). The total changes in AOCI must be
disaggregated between reclassification adjustments and current period other
comprehensive income. This new standard also requires an entity to present
reclassification adjustments out of AOCI either on the face of the income
statement or in the notes to the financial statements based on their source and
the income statement line items affected by the reclassification. This standard
is effective prospectively for the Company for interim and annual periods
beginning on January 1, 2013. The adoption of this standard is not expected to
have a material effect on the Company’s consolidated financial statements.

3. DISTRIBUTOR TERMINATION FEE

During 2011, a U.S. manufacturer of medical devices for women’s health (the
“Manufacturer”), notified CML that it intended to develop its own sales force in
China and would therefore terminate the existing distribution relationship with
CML. As a result, during 2012, CML and the Manufacturer entered into
negotiations to terminate the distributor arrangement and to arrange for CML to
provide transition services that would assist the Manufacturer in assuming the
existing obligations for regulatory matters, customer relationships, warranty
and service obligations and related matters. The parties agreed that the
termination fee would be $4,000,000 upon completion of the services by CML. On
December 28, 2012, the parties agreed that the transition services requested by
the Manufacturer had been completed, the closing documents were signed and the
cash for the transition fee was paid by the Manufacturer to CML.

The agreements provided that CML would be paid the $4,000,000 in exchange for
its transition services. The agreements also provided for a non-compete
arrangement for a three-year period, beginning on December 28, 2012. The Company
analyzed the agreements to consider whether the fee should be separated into two
components, one for the transition services and one for the non-compete
arrangement. The Company performed a valuation analysis of the covenants not to
compete and concluded that the value of the non-compete agreements were de
minimis due to the low probability that the Company could negotiate and
implement a new distributor relationship with one of the few remaining
manufacturers in the same market within the non-compete period as well as the
low probability that a new and effective sales force could be developed by the
Company within the non-compete period. Accordingly the entire $4,000,000 was
allocated to the transition services. Since the transition services were fully
performed in 2012, the entire $4,000,000 was recognized as distributor fee
income in 2012. After taking into account transaction fees, the Company
recognized $3,698,000 as distributor termination fees.

4. INVESTMENTS

The Company’s current investments as of December 31, 2012 and 2011 include
available-for-sale securities at fair value of $2,162,000 of government bonds,
with fixed interest rate of 0.02% issued by M&T Bank, a large U.S. financial
institution. The Company’s current investments are recorded at fair value, and
the difference between fair value and amortized cost as of December 31, 2012 and
2011 was de minimis.

 

15



--------------------------------------------------------------------------------

(in thousands of U.S. Dollars)

 

     December 31, 2012      December 31, 2011  

Current investments:

     

U.S. government bonds

   $ 2,162       $ 2,162      

 

 

    

 

 

 

Total current investments

   $ 2,162       $ 2,162      

 

 

    

 

 

 

5. ACCOUNTS RECEIVABLE

(in thousands of U.S. Dollars)

 

     December 31, 2012     December 31, 2011  

Accounts receivables - commercial sales

   $ 19,567      $ 23,686   

Accounts receivables - government secured sales

     1,535        12,603      

 

 

   

 

 

 

Total accounts receivables

     21,102        36,289   

Less: Reserve for uncollectible acconts

     (2,121 )      (1,676 )    

 

 

   

 

 

 

Net accounts receivable

   $ 18,981      $ 34,613      

 

 

   

 

 

 

CML facilitates government-secured sales contracts to help hospitals in China
finance their purchases of medical equipment. CML serves as a facilitator only,
it does not borrow or loan money related to these projects and it does not
guarantee any of the government-secured financing. In the past, such financing
has included loans and loan guarantees from the U.S. Export-Import Bank and the
German KfW Development Bank as well as commercial financing that was guaranteed
by the Chinese Government but without foreign government participation.

6. INVENTORIES, NET

(in thousands of U.S. Dollars)

 

     December 31, 2012      December 31, 2011  

Inventories, net, consist of the following:

     

Merchandise and finish goods inventory, net

   $ 20,423       $ 24,168   

Consignment inventory, net

     404         818   

Demonstration inventory, net

     1,339         949   

Raw materials

     2,338         2,240   

Work in process

     2,028         2,264   

Spare parts, net

     2,400         2,739      

 

 

    

 

 

     $ 28,932       $ 33,178      

 

 

    

 

 

 

During the year ended December 31, 2012 and 2011, the Company recognized
$617,000 and $508,000 in expense for inventory valuation, which included
amortization of demonstration inventory of $402,000 and $428,000, respectively,
and provisions for obsolete or slow-moving inventories of $215,000 and $80,000,
respectively.

 

16



--------------------------------------------------------------------------------

7. INVESTMENT IN UNCONSOLIDATED AFFILIATE

As of January 1, 2011, Investment in Unconsolidated Affiliates consisted of a
66.67 percent interest in Suzhou Qitian (“Qitian”), a small manufacturing
company in China. In March 2011, the Company sold a 35 percent interest in
Qitian to a third party for consideration of RMB2,100,000 (approximately
$334,000), thereby reducing its ownership interest in Qitian to 31.67 percent.
As a result of the disposition, the Company no longer had controlling financial
interest in Qitian. Accordingly, Qitian was deconsolidated and was subsequently
accounted for using the equity method. The gain or loss resulting from the
deconsolidation of Qitian was inconsequential. As of December 31, 2011, the
investment in Qitian was approximately $330,000, and net income recorded using
the equity method accounting by CML for its interest in Qitian was $2,000 for
the year ended December 31, 2011.

In November 2012, after assessing the future business strategy of the group, CML
acquired a 35% interest in Qitian for a cash payment of approximately $334,000,
which increased its ownership interest to 66.67 percent. As a result of its
controlling financial interest in Qitian, CML consolidated Qitian, effective
from November 2012. The assets and liabilities of Qitian were recorded at fair
value, based on an independent valuation. The Company recognized a gain on the
transaction of approximately $125,000, resulting from the remeasureement gain
related to the Company’s pre-existing 31.67 percent ownership interest
immediately prior to the application of the full-goodwill method as well as the
fair value of acquired net assets exceeding the purchase price.

8. PROPERTY AND EQUIPMENT, NET

(in thousands of U.S. Dollars)

 

     December 31, 2012     December 31, 2011  

Property and equipment, net consists of the following:

    

Buildings

   $ 8,741      $ 8,478   

Plant and machinery

     4,860        4,331   

Office equipment and furniture

     3,084        2,124   

Vehicles

     820        758   

Construction in progress

     3        1,352   

Leasehold improvements

     460        446      

 

 

   

 

 

       17,968        17,489   

Less: accumulated depreciation and amortization

     (6,728 )      (5,855 )    

 

 

   

 

 

     $ 11,240      $ 11,634      

 

 

   

 

 

 

Construction in progress relates to development projects underway in a
manufacturing subsidiary in China. There was no capitalized interest recorded in
both periods, as the amount would have been immaterial.

Depreciation and amortization expense for property and equipment for the year
ended December 31, 2012 and 2011 were $1,198,000 and $877,000.

 

17



--------------------------------------------------------------------------------

9. PREPAID LAND USE RIGHTS AND OTHER ASSETS

(in thousands of U.S. Dollars)

 

     December 31, 2012     December 31, 2011  

Prepaid land use rights and other assets:

    

Prepaid land use right - STT

   $ 782      $ 780   

Prepaid land use right - Huaiyin

     440        439   

Prepaid land use right - Qitian

     236        —        

 

 

   

 

 

       1,458        1,219   

Less: prepaid land use right amortization

     (209 )      (183 )    

 

 

   

 

 

       1,249        1,036   

Other assets

     733        789      

 

 

   

 

 

     $ 1,982      $ 1,825      

 

 

   

 

 

 

The prepaid land use right for Shanghai Transfusion Technology are for land
located in Shanghai. The purchase cost was $782,000, which is being amortized on
a straight-line basis over the 48-year term of the land use right.

The prepaid land use right for Huaiyin are for land located in Jiangsu province,
for its manufacturing operations. The purchase cost was $440,000, which is being
amortized on a straight-line basis over the 50-year term of the land use right.

The prepaid land use right for Qitian are for land located in Jiangsu province,
for its manufacturing operations. The purchase cost was $236,000, which is being
amortized on a straight-line basis over the 50-year term of the land use right.

Other assets are primarily composed of security deposits relating to certain
lease contracts in the amount of approximately $341,000 and a ten-year patent
right purchased for approximately $265,000, which is being amortized on a
straight-line basis over the 10-year term of the patent right.

10. DEBT

The Company’s short-term and long-term debt balances are (in thousands of U.S.
Dollars):

 

     December 31, 2012      December 31, 2011        Short term      Long term  
   Short term      Long term  

Bank loan

   $ 7,637       $  —         $ 1,905       $  —     

Line of credit

     —           —           482         —        

 

 

    

 

 

    

 

 

    

 

 

     $ 7,637       $ —         $ 2,387       $ —        

 

 

    

 

 

    

 

 

    

 

 

 

 

18



--------------------------------------------------------------------------------

Bank loan

The company has a loan from Bank of China for RMB 12 million ($1,908,000) with
an interest rate of 6.00% per annum which is collateralized by the five company
buildings, and the repayment is divided into two equal parts of RMB 6 million
each, with one part of the loan having a term from August 8, 2012 to August 7,
2013, and the second part having a term from September 24, 2012 to September 25,
2013. The company has a loan from Bank of China for RMB 5 million ($795,000)
with an interest rate of 7.54% per annum, and the term of the loan is from
February 17, 2012 to February 15, 2013. The company has a loan from Bank of
Beijing for RMB 30 million ($4,773,000) with an interest rate of 6.00% per
annum, and the term of the loan is from December 28, 2012 to December 28, 2013.
The company has a loan from Bank of Ningbo for RMB 1 million ($159,000) with an
interest rate of 7.20% per annum, and the term of the loan is from June 23, 2012
to June 12, 2013.

Line of credit

CML has a $1,750,000 credit facility with M&T Bank. The borrowings under that
credit facility bear interest at 1.00% over the three-month London Interbank
Offered Rate (LIBOR). As of December 31, 2012 and 2011, there was $0 and
$482,000 outstanding loan balance under the facility. Balances outstanding under
the facility are payable on demand, fully secured and collateralized by
government securities acceptable to M&T Bank having an aggregate fair market
value of not less than $1,945,000.

CML also has a letter of credit agreement with M&T bank. As of December 31, 2012
and 2011, there were $287,000 and $51,000 letters of credit outstanding.

Debt Payments Schedule and Restricted Cash

The following table sets forth the Company’s debt obligations as of December 31,
2012:

(in thousands of U.S. Dollars)

 

     Total      2013      2014      2015      2016      2017      Thereafter  

Bank loan

   $ 7,637       $ 7,637       $ —         $ —         $ —         $ —         $
—        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total

   $ 7,637       $ 7,637       $ —         $ —         $ —         $ —         $
—        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Restricted cash of $1,478,000 and $1,409,000 as of December 31, 2012 and 2011,
consists of $1,466,000 and $1,397,000 for collateral for performance bonds
issued in connection with the execution of certain contracts for the supply of
medical equipment. Such bonds are fully collateralized and are required to be
effective for the duration of the product warranty period under the applicable
contracts.

 

19



--------------------------------------------------------------------------------

11. ACCRUED EXPENSES AND OTHER CURRENT LIABILITIES

Accrued expenses and other current liabilities consist of the following:

(in thousands of U.S. Dollars)

 

     December 31, 2012      December 31, 2011  

Accrued expenses:

     

Accrued expenses- goods received not invoiced

   $ 4,680       $ 5,474   

Accrued compensation

     4,123         3,930   

Accrued expenses- other

     2,970         2,484   

Accrued taxes payable other than income tax

     768         1,029   

Customer deposits

     2,201         1,345   

Other current liabilities

     3,376         2,925      

 

 

    

 

 

     $ 18,118       $ 17,187      

 

 

    

 

 

 

12. DEFERRED REVENUE

(in thousands of U.S. Dollars)

 

     December 31, 2012      December 31, 2011        Short term      Long term  
   Short term      Long term  

Deferred revenue, service contract and extended warranty

   $ 2,461       $ 718       $ 3,186       $ 804      

 

 

    

 

 

    

 

 

    

 

 

 

The Company provides its customers with the option to purchase the extended
warranty on certain equipment that it sells. The amount of deferred revenue
depends on whether the warranty sold on a stand alone basis or whether is sold
as part of multiple deliverable arrangements. For stand alone sales of the
extended warranty, the deferred revenue is amortized on the straight line basis
over the warranty term. In multiple deliverable arrangements, in which a
customer purchases the equipment and extended warranty, the deferred revenue
related to the warranty determined based on relative selling prices, and the
deferred revenue is amortized on the straight line basis over the warranty term.

13. STOCKHOLDERS’ EQUITY

Ordinary Stock and Stockholders’ Agreement

CML was incorporated as a limited liability company under the Hong Kong
Companies Ordinance. The authorized capital is HK$200 million divided into two
classes, designated as 10 million “A” ordinary shares of HK$10 each and
10 million “B” ordinary shares of HK$10 each. As of December 31, 2012 and 2011,
7,650,000 Class A ordinary shares and 7,350,000 Class B ordinary shares have
been issued and are outstanding. The Class A shares have been issued to Ample Up
Limited, a Hong Kong subsidiary of FosunPharma. The Class B ordinary shares have
been issued to Chindex Medical Holdings (BVI) Limited, a subsidiary of Chindex.
The rights and power of the shareholders are enumerated in the stockholders’
agreement. The Class A shares and Class B shares have equal voting rights with
each share having one vote and equal economic rights in matters of dividend
distribution and liquidation.

Entrustment Agreement

From January 1, 2011 until March 30, 2012, the FosunPharma-contributed
businesses were managed by CML under the Entrustment Agreement (see Note 1).

 

20



--------------------------------------------------------------------------------

Noncontrolling Interests

As of December 31, 2011, all of the subsidiaries of CML are wholly owned, with
the exception of one dental subsidiary which is 90% owned. During January 2011,
the Company purchased the 46% noncontrolling interest in STT for $6.1 million
which increased its ownership percentage to 100%. As of December 31, 2011, CML
owned a 31.67% interest in Qitian, and treated it as an affiliated company of
equity-method investment. In November 2012, CML bought a 35% ownership interest
in Qitian, increasing its ownership interest to 66.67%. Since the ownership
interest of CML in Qitian was above 50%, Qitian was consolidated then, and the
related noncontrolling interest was added into the CML consolidated financial
statements as of December 31, 2012.

Stock-Based Compensation

Since CML formation, certain former employees of Chindex became employees of CML
and certain employees of Chindex provide services to CML under a services
agreement between the companies. Certain of these employees have been awarded
equity compensation in the form of stock options or restricted stock grants from
Chindex International Inc. These costs are recorded in the Company’s
consolidated statement of operations as selling, general and administrative
expenses with a corresponding credit to additional paid-in capital. For the
years ended December 31, 2012 and 2011, stock-based compensation charged to CML
by Chindex International, Inc. for CML employees was $147,000 and $311,000, and
for nonemployees was $821,000 and $913,000, respectively.

14. INCOME TAXES

Income before income taxes for the years ended December 31, 2012 and 2011 was
composed of the following (in thousands of U.S. Dollars):

 

     December 31, 2012     December 31, 2011  

People’s Republic of China (PRC)

   $ 6,712      $ 2,088   

Non-PRC

     (3,094 )      2,859      

 

 

   

 

 

 

Total

     3,618        4,947      

 

 

   

 

 

 

For the years ended December 31, 2012 and 2011, the provision for income taxes
consists of the following (in thousands of U.S. Dollars):

 

     December 31, 2012     December 31, 2011  

Current:

    

PRC

   $ 1,632      $ 1,157   

Non-PRC

     87        348      

 

 

   

 

 

 

Total current

     1,719        1,505   

Deferred:

    

PRC

     1,284        78   

Non-PRC

     144        11      

 

 

   

 

 

 

Total deferred

     (1,140 )      89      

 

 

   

 

 

 

Total provision

   $ 579      $ 1,594      

 

 

   

 

 

 

For the years ended December 31, 2012 and 2011, the provision for income taxes
differs from the amount computed by applying the PRC statutory income tax rate
to the Company’s income from operations before income taxes as follows:

 

21



--------------------------------------------------------------------------------

     December 31, 2012     December 31, 2011  

Income tax expense at the China statutory rate

     25.0 %      25.0 % 

Foreign rate differentials

     15.1 %      (9.9 )% 

Change in valuation allowance

     -37.3 %      8.7 % 

Other permanent differences

     13.2 %      8.4 %    

 

 

   

 

 

       16.0 %      32.2 %    

 

 

   

 

 

 

Deferred income taxes reflect the net tax effects of the temporary differences
between the carrying amounts of the Company’s assets and liabilities for
financial reporting purposes and the amounts used for income tax purposes.
Significant components of the Company’s deferred tax assets and liabilities are
as follows as of December 31, 2012 and 2011 (in thousands of U.S. Dollars):

 

     December 31, 2012     December 31, 2011  

Deferred tax assets, net:

    

Allowance for doubtful accounts

   $ 316      $ 294   

Inventory

     827        657   

Accrued expenses

     715        734   

Net operating loss carryforwards

     321        741   

Depreciation and amortization

     3        3   

Other

     34        51      

 

 

   

 

 

       2,216        2,480   

Valuation allowance

     (451 )      (1,855 )    

 

 

   

 

 

 

Deferred tax assets, net of valuation allowance

   $ 1,765      $ 625      

 

 

   

 

 

 

Deferred tax liabilities:

    

Depreciation and amortization

     (808 )      (735 )    

 

 

   

 

 

 

Total deferred tax liabilities

   $ (808 )    $ (735 )    

 

 

   

 

 

 

The Company has losses from China of which approximately $1.3 million will
expire between 2013 and 2017.

Management assessed the realization of its deferred tax assets throughout each
of the quarters of the twelve month period ended December 31, 2012. Management
records a valuation allowance when it determines based on available positive and
negative evidence, that it is more likely than not that some portion or all of
its deferred tax assets will not be realized. The valuation allowance as of
December 31, 2012 and 2011 was $451,000 and $1,855,000, respectively.

The new PRC Corporate Income Tax Law published in 2007 imposes a 10% withholding
income tax, subject to reduction based on tax treaty where applicable, for
dividends distributed by a foreign invested enterprise to its immediate holding
company outside China. Such dividends were exempted from PRC tax under the
previous income tax law and regulations. The foreign invested enterprise will be
subject to the withholding tax starting from January 1, 2008.

As of December 31, 2012, the Group intended to reinvest permanently the retained
earnings of its PRC subsidiaries. The amount of unrecognized deferred tax
liabilities for temporary differences related to investments in foreign
subsidiaries is not determined because such a determination is not practicable

 

22



--------------------------------------------------------------------------------

The Company’s tax expense reflects the impact of varying tax rates in the
different jurisdictions in which it operates. It also includes changes to the
valuation allowance as a result of management’s judgments and
estimates concerning projections of domestic and foreign profitability and the
extent of the utilization of net operating loss carry forwards. As a result, we
have experienced significant fluctuations in our world-wide effective tax
rate. Changes in the estimated level of annual pre-tax income, changes in tax
laws particularly related to the utilization of net operating losses in various
jurisdictions, and changes resulting from tax audits can all affect the overall
effective income tax rate which, in turn, impacts the overall level of income
tax expense and net income.

For the foreign jurisdictions, the Company is no longer subject to local
examinations by the tax authorities for years prior to 2007.

As of December 31, 2012, the Company had no unrecognized tax benefits, nor did
it have any that would have an effect on the effective tax rate. The Company’s
policy is that it would recognize interest and penalties accrued on any
unrecognized tax benefits as a component of provision for income taxes. As of
December 31, 2012, the Company had no accrued interest or penalties related to
uncertain tax positions.

15. COMMITMENTS

Leases

CML and its subsidiaries lease office space and space for distribution and
manufacturing operations under operating leases. Future minimum payments under
these noncancelable operating leases as of December 31, 2012, consist of the
following (in thousands of U.S. Dollars):

 

Year ending December 31:

  

2013

   $ 1,615   

2014

     1,253   

2015

     1,031   

2016

     279   

2017

     127      

 

 

 

Net minimum rental commitments

   $ 4,305      

 

 

 

Rental expense was approximately $1,752,000 and $1,779,000 for the year ended
December 31, 2012 and 2011.

Capital Commitments

As of December 31, 2012, the Company had capital commitments of $144,000 payable
in 2013 related to its manufacture of blood transfusion products.

 

23



--------------------------------------------------------------------------------

16. FAIR VALUE OF FINANCIAL INSTRUMENTS

The Company adopted ASC 820, which defines fair value, establishes a framework
and gives guidance regarding the methods used for measuring fair value, and
expands disclosures about fair value measurements. It clarifies that fair value
is an exit price, representing the amount that would be received to sell an
asset or paid to transfer a liability in an orderly transaction between market
participants. As such, fair value is a market-based measurement that should be
determined based on assumptions that market participants would use in pricing an
asset or liability. As a basis for considering such assumptions, ASC 820
establishes a three-tier value hierarchy, which prioritizes the inputs used in
measuring fair value as follows: (Level 1) observable inputs such as quoted
prices in active markets; (Level 2) inputs other than the quoted prices in
active markets that are observable either directly or indirectly; and (Level 3)
unobservable inputs in which there is little or no market data, which require us
to develop our own assumptions. This hierarchy requires us to use observable
market data, when available, and to minimize the use of unobservable inputs when
determining fair value.

The valuations of the investment securities are obtained from a financial
institution that trades in similar securities.

The following table presents the balances of investment securities as of
December 31, 2012 and 2011 measured at fair value on a recurring basis by level
(in thousands of U.S. Dollars):

As of December 31, 2012:

 

Description

   Total      Quoted
Prices in
Active
Markets
for
Identical
Assets
(Level 1)      Significant
Other
Observable
Inputs
(Level 2)      Significant
Unobservable
Inputs
(Level 3)  

Assets

           

U.S. Government Sponsored Enterprises

   $ 2,162       $ —         $ 2,162       $ —        

 

 

    

 

 

    

 

 

    

 

 

 

Total

   $ 2,162       $ —         $ 2,162       $ —        

 

 

    

 

 

    

 

 

    

 

 

 

As of December 31, 2011:

 

Description

   Total      Quoted
Prices in
Active
Markets
for
Identical
Assets
(Level 1)      Significant
Other
Observable
Inputs
(Level 2)      Significant
Unobservable
Inputs
(Level 3)  

Assets

           

U.S. Government Sponsored Enterprises

   $ 2,162       $ —         $ 2,162       $ —        

 

 

    

 

 

    

 

 

    

 

 

 

Total

   $ 2,162       $ —         $ 2,162       $ —        

 

 

    

 

 

    

 

 

    

 

 

 

The carrying amounts reported in the consolidated balance sheet for cash and
cash equivalents, accounts receivable, accounts payable, and short-term loans
approximate fair value because of the short-term maturity of these instruments.

 

24



--------------------------------------------------------------------------------

17. CONCENTRATIONS OF RISKS

Credit Risk

Financial instruments which potentially subject the Company to concentrations of
credit risk consist primarily of cash and cash equivalents and accounts
receivables. Substantially all of the Company’s cash and cash equivalents and
restricted cash of $33.1 million at December 31, 2012 were held by ten Chinese
banks and three international banks. Of $33.1 million, $21.2 million was held by
ten Chinese banks including China Merchants Bank and Bank of China, and $11.9
million was held by three international banks including Commerzbank of Germany
and M&T Bank of the U.S..

Supplier Risk

Supplier relationships which potentially subject the Company to concentrations
of supplier risk consist primarily of relationships where supply of raw
materials may be in short supply or controlled by a limited number of channels,
pricing for commodity products subject to market fluctuations or technologies
critical to the Company’s business are substantially controlled by one supplier
with whom the Company has an exclusive, or restrictive, distribution rights. The
Company has one significant supplier, Siemens, which accounted for 23% of total
product cost of goods sold.

Currency Convertibility Risk

Some of the Company’s operating activities are transacted in RMB, which is not
freely convertible into foreign currencies. All foreign exchange transactions
take place either through the People’s Bank of China or other banks authorized
to buy and sell foreign currencies at the exchange rates quoted by the People’s
Bank of China. Approval of foreign currency payments by the People’s Bank of
China or other regulatory institutions requires submitting a payment application
form together with suppliers’ invoices, shipping documents and signed contracts.

Foreign Currency Exchange Rate Risk

The functional currency of certain entities of the Company is RMB, and the
reporting currency is USD. Since July 21, 2005, RMB has been permitted by the
PRC government to fluctuate within a managed band against a basket of certain
foreign currencies. During the year ended December 31, 2012, the RMB appreciated
approximately 0.2% against the USD. Any significant revaluation of RMB may
materially and adversely affect the cash flows, operating results and financial
position of the Company.

18. RELATED PARTY TRANSACTIONS

CML is owned by two investors, FosunPharma and Chindex International, Inc. CML
completed its first year of operations in 2011, and it has used certain
resources available from its two owners, as detailed below.

Services Agreement

CML and Chindex entered into a services agreement, effective on January 1, 2011.
Under the services agreement, Chindex provides advisory and support services as
requested by CML. The services include management and administrative support
services for marketing, sales and order fulfillment activities conducted in the
United States and China, order processing and exporting of goods sold to
customers in China, assistance with respect to the marketing of products sold in
China by CML, analysis of sales opportunities and other assistance including
services such as payroll, database administration, internal auditing, accounting
and finance that will assist CML in carrying out its activities in the United
States and China. In 2012 and 2011, the service expenses charged by Chindex to
CML were $3,463,000 and $3,451,000, respectively. Trade payables under certain
distribution agreements are guaranteed by Chindex.

 

25



--------------------------------------------------------------------------------

Lease Agreements with Related Parties

CML leases office space in Beijing from a real estate company affiliated with
FosunPharma. In 2012 and 2011, rent expense for this building was $835,000 and
$579,000, respectively.

Transactions with Affiliates and Balances to/from Affiliates

Transactions with affiliated companies outside CML in 2012 were as follows in
thousands of U.S. Dollars:

 

 

     December 31, 2012      December 31, 2011  

Sales to affiliates

     

FosunPharma - Suzhou Laishi

   $ 1,217       $ 521   

Chindex

     357         1,826      

 

 

    

 

 

 

Total

   $ 1,574       $ 2,347      

 

 

    

 

 

 

Purchases from affiliates

     

FosunPharma - Suzhou Laishi

   $ 771       $ 3,420   

Chindex

     3,463         3,451      

 

 

    

 

 

     $ 4,234       $ 6,871      

 

 

    

 

 

 

Balances with affiliated companies as of December 31, 2012 were as follows in
thousands of U.S. Dollars:

 

     December 31, 2012      December 31, 2011  

Receivables from affiliates

     

FosunPharma

   $ —         $ 3   

Chindex

     1,386         2,893      

 

 

    

 

 

 

Total

   $ 1,386       $ 2,896      

 

 

    

 

 

 

Payable to affiliates

     

FosunPharma

   $ —         $ 6,168   

Chindex

     2,164         10,974      

 

 

    

 

 

     $ 2,164       $ 17,142      

 

 

    

 

 

 

19. SUBSEQUENT EVENTS

Subsequent events have been evaluated through March 13, 2013, which was also the
date that the financial statements were available to be issued, and there were
no subsequent events requiring disclosure.

 

26